DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 14, 2021 has been entered. 
Claims 1-18 are pending in this application. 

Drawings
The replacement drawing was received on December 14, 2021, and the drawings were received on December 3, 2020. These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,892,778 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lau et al. (U.S. Patent Application Publication No. 2011/0083052 A1) discloses: An encoding method for a structured low-density parity-check (LDPC) code, comprising:
determining a base matrix Hb used for encoding, wherein the base matrix Hb comprises an Mb×Kb block A (Figure 13. Paragraph 0115]: “Referring to FIGS. 13 and 14, details of the base matrices for the A code and B code of FIG. 6 are illustrated. The “−1” in the base matrix corresponds to the zero matrix. The “0” corresponds to the identity matrix. All non-zero values represent different “P” permutation matrices.”) corresponding to a plurality of systematic bits and an Mb×Mb block B (Figure 14. Paragraph 0115]: “Referring to FIGS. 13 and 14, details of the base matrices for the A code and B code of FIG. 6 are illustrated. The “−1” in the base matrix corresponds to the zero matrix. The “0” corresponds to the identity matrix. All non-zero values represent different “P” permutation matrices.”) . . . ; and
performing an LDPC encoding operation on a source information bit sequence according to the base matrix Hb and an expansion factor Z corresponding to the base matrix Hb to obtain a codeword sequence (Paragraph [0006]: “To further facilitate the implementations of the encoder and the decoder, block-structured LDPC codes are considered for practical applications. A block-structured LDPC code is represented by a “base parity-check matrix” Hb, in which each element is a square sub-block matrix of size z by z, and z is an integer defined as the expansion factor. Compared with the parity-check matrix H, a base parity-check matrix Hb has a much smaller size (reduced by z times z) and therefore requires much less memory for storage. Furthermore, a base matrix Hb can be easily and flexibly expanded to a parity-check matrix H for different code lengths by using sub-block matrices with appropriate sizes.) . . . , and a square matrix (Paragraph [0007]: “Referring to FIG. 2, the structure of an LDPC code consisting of sub-block matrices is shown. Each of the sub-block matrices is a square sub-block matrix of size z by z. For the data portion H1 of the parity-check matrix, each of the sub-block matrices inside can be a zero matrix 0, an identity matrix I or a permutation matrix P. For the parity portion H2 of the parity-check matrix, each of the sub-block matrices in the lower triangular area 20 can be a zero matrix 0, an identity matrix I or a permutation matrix P while the sub-block matrices 21 not in the lower triangular area 20 must be zero matrices 0. All 2 are identity matrices I. Except the last sub-block column 23 which contains only one non-zero sub-block matrix, each of the other sub-block columns in H2 contains two or more non-zero sub-block matrices. The fully-expanded matrix H2 exists when the sub-block matrices are replaced by actual 0's and 1's. The last z columns in the fully-expanded matrix H2 have weights of one. This is undesirable, particularly for a large value of z, because the larger the number of columns with a weight of one, the worse the error-correction capability of the LDPC code. To avoid the existence of a large number of columns with a weight of one in the fully-expanded matrix H2, the structure of H2 in FIG. 2 should be modified.”).
Livshitz et al. (U.S. Patent Application Publication No. 2009/0259915 A1) discloses: An encoding method for a structured low-density parity-check (LDPC) code, comprising:
determining a base matrix Hb used for encoding, wherein the base matrix Hb comprises an Mb×Kb block A corresponding to a plurality of systematic bits and an Mb×Mb block B corresponding to a plurality of parity bits (Paragraph [0009]: “In a yet further aspect, the invention comprises a system or method for low-density parity-check (LDPC) encoding of data, using a base matrix selected from the group consisting of those listed in FIGS. 26 a, 26 b and 26 c.”
Paragraph [0192]: “A first group of matrices (FIG. 26 a #1-#5) cover expansion factors up to 72 using rates R=½, ⅔, ¾, ⅚, and ⅞, respectively. The matrices may be utilized as they are specified or with the columns in the “data” part of any of the matrices (first R24 columns on the left side) reordered in any way. The “parity” part ((1−R) 24 rightmost columns) of the matrices is designed to allow simple encoding algorithms. They may be used in many different standards, including wireless standards IEEE 802.11, and IEEE 802.16.”) . . . ;
wherein the base matrix Hb comprises a plurality of submatrices, the plurality of submatrices comprises an upper-left submatrix Hb1 and an upper-left submatrix Hb2, a number of rows of the upper-left submatrix Hb1 and a number of rows of the upper-left submatrix Hb2 (Paragraph [0107]: “FIG. 17 illustrates such a base matrix 170. The decoding layer 171 includes permutation sub-matrices 172 S21, S22, S23, S26, S27, sub-matrix S24 (built by concatenation of smaller permutation matrices), and zero sub-matrices S25, and S28. The decoding layer 171 is shown 174 with the sub-matrix S24 split vertically into S1 24 176 and S2 24 177. 
Paragraph [0108]: “It can be seen that for the decoding layer 171 a first processing unit receives information in the first row 179 from bit 1 (according to S21), bit 6 (S22), bit 9 (S23), bit 13 (S1 24), bit 15 (S2 24), bit 21 (S26), and bit 24 (S29).”) . . . ; and
performing an LDPC encoding operation on a source information bit sequence according to the base matrix Hb and an expansion factor Z corresponding to the base matrix Hb to obtain a codeword sequence (Paragraph [0192]: “A first group of matrices (FIG. 26 a #1-#5) cover expansion factors up to 72 using rates R=½, ⅔, ¾, ⅚, and ⅞, respectively. The matrices may be utilized as they are specified or with the columns in the “data” part of any of the matrices (first R24 columns on the left side) reordered in any way. The “parity” part ((1−R) 24 rightmost columns) of the matrices is designed to allow simple encoding algorithms. They may be used in many different standards, including wireless standards IEEE 802.11, and IEEE 802.16.”
Paragraph [0193]: “A further matrix (FIG. 26 b #6) covers expansion factors up to 96 for rate R=¾. The matrix may be utilized as it is or with the columns in the “data” part (first R*24 columns on the left side) reordered in any way. The “parity” part ((1−R)*24 rightmost columns) of the matrix is designed to allow simple encoding algorithms.”
Paragraph [0194]: The rate R=¾ matrices (FIG. 26 b #7-#9) cover expansion factors in the range between 24 and 96 in increments of 4.
Paragraph [0195]: “The rate R=⅚ matrix (FIG. 26 b #10) may be used to cover expansion factors in the range between 24 and 96 in increments of 4.”
⅚ matrices (FIG. 26 c #11 and #12) cover expansion factors up to Lmax=96.”).
However, the Examiner finds Lau and Livshitz do not teach or suggest the claimed “determining a base matrix Hb used for encoding, wherein the base matrix Hb comprises an Mb×Kb block A corresponding to a plurality of systematic bits and an Mb×Mb block B corresponding to a plurality of parity bits to have Hb=[A, B], and hbij denotes an entry in an i-th row and a j-th column of the base matrix Hb, wherein i is a row index of the base matrix Hb, j is a column index of the base matrix Hb, wherein Kb=Nb−Mb, Kb is an integer greater than or equal to 4 and less than or equal to 10, Nb is an integer, i=1, . . . , Mb and j=1, . . . , Nb, and Nb is greater than or equal to 3×Kb; wherein the base matrix Hb comprises a plurality of submatrices, the plurality of submatrices comprises an upper-left submatrix Hb1 and an upper-left submatrix Hb2, a number of rows of the upper-left submatrix Hb1 and a number of rows of the upper-left submatrix Hb2 both are smaller than a number of rows of the base matrix Hb, a number of columns of the upper-left submatrix Hb1 and a number of columns of the upper-left submatrix Hb2 both are smaller than a number of columns of the base matrix Hb, and the upper-left submatrix Hb1 is an upper-left submatrix of the upper-left submatrix Hb2; and performing an LDPC encoding operation on a source information bit sequence according to the base matrix Hb and an expansion factor Z corresponding to the base matrix Hb to obtain a codeword sequence, wherein Z is a positive integer greater than or equal to 1; wherein the upper-left submatrix Hb1 consists of an intersection of the first 4 rows and the first Kb+4 columns of the matrix Hb, a number of entries corresponding to a Z×Z non-zero square matrix in each row of the upper-left submatrix Hb1 is less than or equal to Kb+2 and greater than or equal to Kb−2, and a square matrix comprising the last four columns of the upper-left submatrix Hb1 is a lower-left triangular matrix or a quasi-lower-left triangular matrix; wherein the lower-left triangular matrix refers to a square matrix each entry above the main diagonal of which corresponds to a Z×Z zero square matrix, and each entry on the main diagonal of which 
Independent claims 11, 12 and 18 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 11, 12 and 18 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-10 and 13-17 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112